No. 99-10665
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-10665
                           Summary Calendar



LARRY APPLEBY,

                                            Plaintiff-Appellant,

versus

NFN GUERRA, Sergeant; NFN MARTINEZ, Correctional
Officer; TAYLOR COUNTY, TEXAS, A POLITICAL ENTITY,

                                            Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 1:97-CV-293
                        --------------------
                           March 20, 2000

Beforen SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Larry Appleby, Texas inmate #784925, appeals the judgment

for the defendants after Appleby presented his evidence at the

bench trial before the magistrate judge.**     See FED. R. CIV. P.

52(c).    Appleby argues that he proved his case against the

defendants.    We have carefully reviewed the arguments and the

appellate record.    From our independent review, we conclude that

the magistrate judge did not err.    Appleby failed to meet his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
        The parties proceeded to final judgment before the
magistrate judge. See 28 U.S.C. § 636(c).
                             No. 99-10665
                                  -2-

burden in demonstrating deliberate indifference by the two

individual defendants and in identifying a municipal policy by

the municipal defendant.    See Board of the County Comm’rs v.

Brown, 520 U.S. 397, 403-04 (1997); Farmer v. Brennan, 511 U.S.
825, 837 (1994).

     Appleby’s remaining arguments are without merit.    The

magistrate judge did not err in denying default judgment, or

reconsideration of that order, because the defendants had

answered the complaint and because Appleby was not entitled to

summary judgment.     See Fed. R. Civ. P. 55(a), (c), 56; Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

No abuse of discretion is detected in the denial of Appleby’s

motion for recusal.    See Liteky v. United States, 510 U.S. 540,

555 (1994); United States v. MMR Corp., 954 F.2d 1040, 1045-46

(5th Cir. 1992).

     AFFIRMED.